United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Memphis, TN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-1729
Issued: August 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

On August 1, 2012 appellant filed a timely appeal from a May 7, 2012 decision of an
Office of Workers’ Compensation Programs’ (OWCP) hearing representative which affirmed the
rescission of her schedule award and determined that she had received an overpayment in the
amount of $5,277.56.
OWCP had accepted appellant’s June 16, 2006 claim for left-sided carpal tunnel
syndrome and lesion of the left ulnar nerve. By decision dated March 25, 2011, appellant was
granted a schedule award for a three percent permanent impairment of the left upper extremity.
She requested reconsideration of the schedule award on April 19, 2011. On June 17, 2011
OWCP determined that a conflict existed in the medical opinion evidence regarding appellant’s
impairment rating. OWCP referred appellant to Dr. Bret Sokoloff, a Board-certified orthopedic
surgeon, for a referee medical examination. In a report dated July 18, 2011 Dr. Sokoloff found
that appellant had no ratable impairment of the left upper extremity.
By decision dated August 11, 2011, based upon Dr. Sokoloff’s report, OWCP rescinded
the March 25, 2011 schedule award. OWCP issued a preliminary notice of overpayment on
October 4, 2011 finding that appellant had received an overpayment of compensation due to
receipt of schedule award compensation.

OWCP received an October 13, 2011 letter from appellant’s congressman requesting
clarification of the protocol utilized in selecting Dr. Sokoloff as the impartial medical specialist.
During the OWCP hearing held on February 17, 2012 appellant, and her representative, again
questioned the protocol by which Dr. Sokoloff was chosen as the impartial medical specialist.
On May 7, 2012 OWCP’s hearing representative affirmed the August 4, 2011 decision
rescinding the schedule award and finalized the October 4, 2011 preliminary overpayment
determination. The hearing representative found that Dr. Sokoloff had been properly selected by
the “Physician’s Directory System [PDS]” to act as the impartial medical specialist.
The Board finds that this case is not in posture for decision as OWCP has not established
that Dr. Sokoloff was selected in a fair and unbiased manner.
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of impartial medical specialists
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that impartial
medical specialists will be selected on a strict rotating basis in order to negate any appearance
that preferential treatment exists between a particular physician and OWCP.1
OWCP has an obligation to verify that it selected Dr. Sokoloff in a fair and unbiased
manner. It maintains records for this very purpose.2 The Board has placed great importance on
the appearance as well as the fact of impartiality, and only if the selection procedures which were
designed to achieve this result are scrupulously followed may the selected physician carry the
special weight accorded to an impartial specialist. OWCP has not met its affirmative obligation
to establish that it properly followed its selection procedures.
Appellant and her counsel questioned OWCP regarding the protocol utilized to select
Dr. Sokoloff as the impartial medical specialist. OWCP responded that the PDS was properly
utilized and selected Dr. Sokoloff in an unbiased manner. The record contains a printout
(bearing the heading “IFECS Report: ME023 -- Appointment Schedule Notification”) which
indicated that the appointment with Dr. Sokoloff was scheduled for July 15, 2011. While this
evidence suggests that Dr. Sokoloff might have been selected from the PDS, the ME023 alone is
insufficient to substantiate proper selection of the impartial specialist under OWCP procedures.3
The evidence is not adequate to establish that Dr. Sokoloff was properly selected in compliance
with the rotational system using the PDS.

1

C.P., Docket No. 10-1247 (issued September 25, 2011); Raymond J. Brown, 52 ECAB 192 (2001). Federal
(FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003). The Board
notes that, as of July 2011, the Medical Management Application in iFECS replaced the prior PDS selection
procedure for an impartial medical specialist. Id. at Chapter 3.500.5 (July 2011).
2

M.A., Docket No. 07-1344 (issued February 19, 2008).

3

E.S., Docket No. 10-644 (issued September 28, 2011).

2

As the record lacks adequate documentation of the selection process in this case, the
Board will remand the case to OWCP for selection of another impartial medical specialist. After
such further development as necessary, OWCP shall issue an appropriate decision.
IT IS HEREBY ORDERED THAT the May 7, 2012 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion of the Board.
Issued: August 12, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

